DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 03/15/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (U.S. 2016/0151900).
In regards to claim 1. Wu discloses a pneumatic tool (fig. 7) comprising: 
a drive mechanism (13) which is configured to be driven by compressed air of a first pressure (pressure of chamber 10a); 
a decompression mechanism (4 and 5) which is configured to decompress the compressed air of the first pressure to generate the compressed air of the second pressure (see at least paragraphs 40 and 54);
a first air flow path (out of decompression mechanism 5 down path 170 to gap 141) through which the compressed air of the first pressure is to be supplied to the drive mechanism (see at least paragraph 53 and fig. 7)
a valve mechanism (14) which is configured to be actuated by compressed air of a second pressure (see at least paragraph 50 chamber 14a which controls valve 14 is filled by chamber 16c which is a lower pneumatic pressure), which is higher than an atmospheric pressure (it is not open to 
a second air flow path (from 16c to guide 312 and to valve chamber 14a from decompression mechanism 5 see at least paragraph 50) separate from the first air flow path, through which the compressed air of the second pressure is to be supplied from the decompression mechanism to the valve mechanism (see at least paragraph 33 and 50).
In regards to claim 3. Wu further discloses wherein the decompression mechanism is provided between an intake port (port 120 and passage 180) through which the compressed air of the first pressure is to be supplied and the valve mechanism (illustrated in at least fig. 7).
In regards to claim 4. Wu further discloses further comprising: a handle (10) which is to be gripped by a hand (intended to be gripped at or near at least location 19), wherein the handle is provided with the intake port and the decompression mechanism (the body 10 having the integrally formed handle section 19 includes at least the intake port and decompression mechanism see at least paragraph 29 additionally it is common for a user to grip not only section 19 but also section 1 as illustrated in fig. 1 while operating the device as such the whole housing 10 is interpreted as a handle).
In regards to claim 7. Wu discloses A pneumatic tool (fig. 7) comprising: a drive mechanism (13) which is configured to be driven by compressed air of a first pressure (pressure from line 170); and a valve mechanism (14) which is vertically moveable to an outer periphery-side of an upper end portion of the drive mechanism (illustrated in at least fig. 7 and fig. 6d which illustrates the valve and movement of the valve in the vertical direction and away or towards the drive mechanism included the translating piston of the driver), wherein the valve mechanism is configured to be actuated by compressed air of a second 
In regards to claim 8. Wu discloses a pneumatic tool (fig. 7) comprising: a drive mechanism (13) which is configured to be driven by compressed air of a first pressure (pressure from line 170); a main valve (14) which is configured to switch whether or not to supply the compressed air of the first pressure to the drive mechanism (see at least paragraphs 43, 45, and 47); and an activation valve (4) which is configured to actuate the main valve, wherein the activation valve controls a flow path of a second pressure (see at least paragraphs 43, 49, 50, 51), which is higher than an atmospheric pressure and lower than the first pressure (the air supplied to valve 14 is controlled by valve 4 the air supplied to valve 14 has first gone through the throttle 5/4 to reduce/regulate the pressure see at least paragraphs 52, 54 and 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. 2016/0151900) in view of Moore (U.S. 2014/0110450).
In regards to claim 5. Wu discloses the pneumatic tool according to claim 1, 
Wu further discloses further comprising: a valve (320) which is configured to control flow of the compressed air of the second pressure, thereby actuating the valve mechanism (see at least paragraph 49 and 50).
Wu does not disclose an electromagnetic valve.
Moore teaches an electromagnetic valve (134) for controlling the flow of compressed air (see at least paragraph 34).
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the valve as taught by Wu for an electromagnetic valve as taught by Moore for the purpose of controlling the flow of compressed air as taught by Moore in at least paragraph 34. As such it would have been obvious to one having ordinary skill in the art at the time of filing to modify Wu with the teaching of Moore since both valves are used for the same purpose of controlling air flow as such one having ordinary skill would have found it obvious to substitute one known structure for another for the purpose of performing the same function. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 6. Wu discloses the pneumatic tool according to claim 1, 
Wu further discloses further comprising: a valve (320) which is configured to control flow of the compressed air of the second pressure, thereby actuating the valve mechanism (see at least paragraph 49 and 50).
Wu does not disclose an electromagnetic valve.
Moore teaches an electromagnetic valve (134) for controlling the flow of compressed air (see at least paragraph 34).
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the valve as taught by Wu for an electromagnetic valve as taught by Moore for the purpose of controlling the flow of compressed air as taught by Moore in at least paragraph 34. As such it would have been KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. Applicant argues that the first and second flow paths are not separate and that the second flow path does not direct air and a second pressure to the valve mechanism. This is not persuasive because. The first flow path is 170 while the second flow path connects port 312 to the valve chamber 14a as stated in paragraph 50. Also stated in paragraph 50 “the pressurized air entering the top chamber 14a is by way of first chamber 16c instead of the third guide hole 313 of the valve seat 31 of the first embodiment.” The pressure of chamber 16c is controlled directly by the mechanism 5 which is for reducing pressure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731